Landis, Judge:
These cases come to me from W. Kay Co., Inc. v. United States, 59 Cust. Ct. 159, C.D. 3104, adjudging the appraise-ments (valuation of merchandise) void and remanding the cases, 28 U.S.C. §2636 (d), to determine the proper and separate dutiable value of the merchandise consisting of a soup tureen and electric cord. Counsel have submitted the cases on the following stipulation:
IT IS HEREBY STIPULATED ARE) AGREED by and between counsel for the parties hereto, subject to the approval of the Court:
That the merchandise involved in this matter is soup tureens with electric cords.
That the involved merchandise was held by the Court in C.D. 3104 to be subject to appraisement at separate values for the soup tureens and the cords.
That on or about the date of exportation, tureens and cords such as and similar to said merchandise were freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States.
That the values of said merchandise including the costs of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were:
Item Ho.
55/1 55/13 55/20
Tureen with, cover_ to CO fcO to
Metal wiring (part of tureen) H GO to to ^
Cord_ O Or o so o o
That there was no higher foreign value for such or similar merchandise at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that the captioned protest he deemed submitted for decision upon this stipulation.
Accepting the stipulation as an agreed statement of facts, I find and hold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for valuing the soup tureen and electric cord, Silvine Importers, Inc. v. United States, 60 Cust. Ct. 977, V.D. 141, and that the export value of the respective articles under the following invoice specification is as follows:
Soup tureen Invoice specification Electric cord
55/1 . 96 per unit . 09 per unit
55/13 .96 ” ” . 09 ” ”
55/20 .46 ” ” . 05 ” ”
Judgment will enter accordingly.